t c summary opinion united_states tax_court laura g cook petitioner v commissioner of internal revenue respondent docket no 17532-02s filed date laura g cook pro_se scott thomas welch for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner seeks a review under section unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue d of respondent’s decision to proceed with collection of petitioner’s federal_income_tax liabilities for and some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence was reserve louisiana at the time the petition was filed petitioner filed federal_income_tax returns for the years and reporting head-of-household filing_status and claiming deductions for a personal_exemption for herself and five dependency_exemptions for her sister and four foster children the latter were children of petitioner’s friend joann louise kleibert upon examination of the returns respondent disallowed the five claimed dependency_exemption deductions and determined that petitioner’s filing_status was married_filing_separately instead of head-of-household respondent also determined that petitioner was liable for income taxes on unreported community_property income a notice_of_deficiency was issued to petitioner for the years and in which the following determinations were made year deficiency sec_6662 penalty dollar_figure big_number dollar_figure on date petitioner signed form_5564 notice_of_deficiency waiver consenting to the immediate_assessment of the deficiencies and penalties no petition was ever filed by petitioner in this court or in any other court challenging her and tax_liabilities respondent assessed petitioner for the amounts determined in the notice_of_deficiency on date thereafter in petitioner filed amended returns claiming refunds for and the refund claims were based on the exemptions and filing_status that petitioner had claimed on her original returns that were disallowed in the notice_of_deficiency and assessed she based her position on the advice of her cousin chester j victor sr who claimed to have expertise in this area respondent denied the refund requests on date on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing in connection with the assessed balance of income taxe sec_3 also on date petitioner offered to pay the deficiencies through an installment_agreement by signing a form_9465 installment_agreement request however because she was not current in filing her through federal_income_tax returns at the time of her collection_due_process_hearing petitioner was not eligible for an installment_agreement mr victor later assisted petitioner by signing as her authorized representative form request for a collection_due_process_hearing signing her petitions and testifying at trial and statutory additions petitioner received the notice on date on form request for a collection_due_process_hearing she requested a hearing with respondent’s appeals_office for the years through the request asserted that the respondent's findings were incorrect no spousal defenses or collection alternatives were alleged in due course an appeals_office hearing was held with petitioner by telephone on date respondent thereafter denied relief and issued a notice_of_determination concerning collection actions under sec_6320 and or on date the notice summarized the determination as follows our determination is that the proposed levy action is appropriate an attachment to the notice relevant issues presented by the taxpayer addressed petitioner’s position as follows the sole issue you raised was that you disagree with the irs audit assessments you had a previous opportunity for an appeals_conference after your administrative claims were denied because you had a previous opportunity for an appeals_conference concerning both liabilities sec_6330 precludes you from challenging the underlying tax_liabilities in this case the petition challenges only the and tax_liabilities the record does not reflect the status of the other years for which petitioner requested a hearing you raised no other issues and spousal defenses are not applicable the attachment also stated that an appeals officer who had no prior involvement with the tax_liabilities conducted the hearing and verified that all applicable legal and administrative procedures were properly followed in issuing the notice_of_intent_to_levy petitioner contends that she was entitled to head-of- household filing_status the claimed dependency_exemption deductions and was not subject_to the community_property law because she and her husband were living separate and apart during the years in question that she provided more than percent of the support of the dependents claimed on the returns and that she occupied her own place of residence from which she provided a household for the claimed dependents sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person's property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is required to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate sec_6330 prescribes what an affected taxpayer may assert or claim at an appeals_office hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection 114_tc_604 goza v commissioner supra in addition sec_6330 sets out the circumstances where a taxpayer may challenge the existence or amount of the underlying tax_liability in general this is allowable only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also sec_301 e proced admin regs the term underlying tax_liability includes additions to tax and statutory interest that are the subject of the commissioner’s collection activities 115_tc_329 if the underlying tax_liability is at issue the court reviews that taxpayer’s liability de novo the court reviews other administrative determinations based on whether or not there was an abuse_of_discretion by respondent sego v commissioner supra pincite petitioner primarily contends that respondent erred by not allowing her to challenge the merits of the underlying tax_liability she claims that she did not know what the notice_of_deficiency waiver was when she signed it however petitioner did not allege or establish that she was incompetent to sign the form_5564 cf horn v commissioner tcmemo_2002_207 or that respondent perpetrated fraud duress or misrepresentation in garnering her signature cf whitman v commissioner tcmemo_1985_537 the court finds that petitioner’s waiver is valid and effective the act of signing the consent to immediate_assessment constituted her assent to the contents of that form even if she may have been confused by its terms a conclusion the court declines to reach 90_tc_684 moreover it is clear to the court that petitioner had ample opportunity to dispute her underlying tax_liability she admitted receiving the notice_of_deficiency she did not litigate or judicially challenge the determinations therein she even offered to pay the tax_liabilities under the installment_method petitioner therefore fully understood the consent to the assessment the court lacks jurisdiction to consider the underlying tax_liability under sec_6330 the only issue is whether respondent committed an abuse_of_discretion in determining that collection of petitioner’s and tax_liabilities should proceed there is an abuse_of_discretion where respondent’s action is arbitrary capricious or without sound basis in fact or law 112_tc_19 petitioner’s sole contention was that she does not owe the taxes at issue she did not at the hearing offer any collection alternatives and asserted no spousal defenses she received an appropriate hearing for purposes of sec_6330 day v commissioner tcmemo_2004_30 leineweber v commissioner tcmemo_2004_17 dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 proced admin regs respondent properly verified that the requirements of applicable law and administrative procedures were met and respondent balanced the need for efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary on this record the court holds that there was no abuse_of_discretion in sustaining the notice_of_intent_to_levy respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered
